DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph [0533] recites that AA was designated to mean Post-Addition, yet the tables, see for example Table 10, shows PA to indicate Post-Addition. Should the abbreviation/acronyms be PA instead of AA? Note that AA is a commonly used abbreviation, in the art, for Acrylic Acid.  
Appropriate correction is required.
Claim Objections
Claims 16-17 are objected to because of the following informalities:  the claims repeat some of same limitations than the independent claims, i.e., redundant. 
Claims 16 recites cut length, non-round and crimped fibers, which limitations are now part of claim 1. Before they were part of claim 1 in the alternative, but now they are required limitations.
Claim 17, part a) is also part of claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, and 8-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for amounts of CE staple Fibers greater than zero (0), does not reasonably provide enablement for amounts in the claimed range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification teaches that the composition to make wet laid paper, i.e., furnish, includes CE Staple Fibers, yet the claims recite range that includes zero (0) as the lower range, since less than 20% includes zero as the lower range. The specification also teaches that unexpected results are found when the amount of CE staple fibers in the composition is 4% and 16% based in the total weight of the fibers; see tables 19 and 20; see also the Response to Arguments section below for more details. 
For the purpose of this office action and to advance the prosecution the claims have been interpreted as to having at least some CE staple fibers, otherwise any papermaking composition would read on the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As now claimed, claim 18, the independent claim, recites all the properties claimed in claim 19 and thus the claim does not further limits claim 18. Note that claim 18 was amended so that the limitations that were written in the alternative previously are now part of the claim, i.e., by the use of “and.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al., (hereafter Ide), WO 2018/0110059 A1, equivalent reference EP 3556937 A1 has been used as the translation with or without any of Wing et al., (hereafter Wing), US Patent No. 3,953,283, Reinhardt et al., (hereafter Reinhart), US Patent No. 5,102,502, Fushimi et al., (hereafter Fushimi), US Patent Application Publication No. 2017/0043565 A1 or Matsumura et al., (hereafter Matsumura), US Patent No. 5,927,287 and Mitchell et al., (hereafter Mitchell), US Patent No. 6,010,595, just to mention a few.
	With regard to claims 1, 3, 13, 15-16 and 18-19, Ide teaches a composition form making wet-laid papers that can be used in a filter media, such as for cigarette filter and other products; see ¶-[0069]. The paper is made with a blend of pulp fibers and cellulose ester staple fibers; see abstract and ¶-[0041]. Ide also teaches the same type of cellulose ester, i.e. cellulose acetate (¶-[0025]), and having length and diameter, DPF, falling within the claimed range, i.e., from not less than 1.5 to less than 8; see ¶-[0028]-[0029], in combination/mixture with wood fibers as the pulp fibers; see ¶-[0032]., Ide teaches that the fiber can be made by the spinning process, either dry, wet or melt, i.e., solvent, spinning; see ¶-[0026]. Note that making a paper by the wet-laying process the use of a hydropulper as claimed on claim 18, is very common, and thus considered inherent or at the very least obvious to one of ordinary skill in the art and Ide discloses that the amount of CE staple fiber can be optimized depending upon of the paper to be produced; see ¶-[0033]. Ide teaches the crimping of the fibers and the shape of the CE fibers as claimed; see ¶-[0025] and [0029], reading on claims 16 and 19 as-well. Note that Ide teaches that the fibers of S1 can be optionally refined, i.e., may be refined; see ¶-[0079], which indicates to one of ordinary skill in the art both possibilities, i.e., refined or not, and thus the refining or not would have been obvious to one of ordinary skill in the art. Note also that S1 refers to the furnish the blend of fibers and thus the co-refining of the cellulose and CE staple fibers would have been obvious to one of ordinary skill in the art. Moreover, the secondary/evidentiary references teach that it is well-known to beat/refine wood pulp, i.e., cellulose fibers and synthetic fibers; see column 4, lines 10-21 of Wing; example 1 of Reinhardt; ¶-[0064] and [0083] of Fushimi and column 7, lines 56-67 of Matsumura and column 5, lines 6-11 of Mitchell. Therefore, beating/refining the blend of cellulose fibers and the synthetic fiber claimed, i.e., the cellulose ester staple fibers, would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if the blend is beaten/refined as a blend/mixture.
	Regarding to claim 2 and 20, Ide is silent with regard to the consistency of the composition/stock/furnish, but optimizing the consistency of the stock is within the levels of ordinary skill in the art. This is especially true when the consistency of the thick stock in papermaking stock/furnish is within the claimed range.1 Note that refining the fibers at the consistency of claim 20 is known and considered obvious absent a showing of unexpected results. Moreover, the limitations of the consistency of the furnish as it is fed to a refiner is a process limitation that does not defines the composition. 
	With regard to claims 4 and 6, Ide does not the use of a plasticizer nor discloses the surface treatment of the fibers and therefore, said limitations are considered inherent to the reference.
	Regarding claim 8, Ide teaches that the fibers of S1 can be optionally refine, i.e., may be refined; see ¶-[0079], which indicates to one of ordinary skill in the art both possibilities, i.e., refined or not, and thus the refining or not would have been obvious to one of ordinary skill in the art.
	Regarding to claim 9, Ide does not teach the moisture of the fibers, but controlling the moisture of a fiber is within the levels of ordinary skill in the art.
	With regard to claim 10, Ide teaches different shapes of the ester fibers; ¶-[0029].
	With regard to claims 11 and 14, Ide does not teach the claimed properties but such properties must inherently be within the claimed range, since the composition is made with the same raw materials or at the very least the properties can be controlled to desire range. While Ide teaches the cutting of filaments, Ide does not teach the coefficient of dynamic friction, but as stated above such properties must inherently be within the claimed range, since the composition is made with the same raw materials or at the very least the properties can be controlled to desire range.
	Regarding to claim 12, as indicated above Ide teaches that the CE staple fibers can be crimped and also teaches DPF in the same range as claimed; see above, therefore optimizing the ratio of crimps per inch and the DPF to fall within the claimed range would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if the fibers were within the claimed range. i.e., it is within the levels of ordinary skill in the art to optimize the properties of the fibers and considered obvious absent a showing of unexpected results.
	With regard to claim 17, since Ide teaches all the properties as claimed, i.e., cut length of less than 6 (¶-[0028]); aspect ratio L/D of at least 5:1 (calculated from the length and denier data the diameter calculated with the formula                          
                            D
                            
                                
                                    m
                                    i
                                    c
                                    r
                                    o
                                    n
                                    s
                                
                            
                            =
                             
                            
                                
                                    
                                        d
                                        e
                                        n
                                        i
                                        e
                                        r
                                    
                                    
                                        ρ
                                         
                                        
                                            
                                                
                                                    
                                                        g
                                                    
                                                    
                                                        
                                                            
                                                                c
                                                                m
                                                            
                                                            
                                                                3
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    ), the density of acetate fibers is between 1.25 to 1.35 g/cm3, the median was used for the calculation, 1.30 g/cm3;  the distribution of the fibers even though not measured was assumed to be within the claimed range of the formula, since all the other properties are within the claimed range.
	With regard to claim 21, Ide teaches that the fiber can be made by the spinning process, either dry, wet or melt, i.e., solvent, spinning; see ¶-[0026].
	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al., (hereafter Clark), US Patent Application Publication No. 2014/0311694 A1 in view of any of A1 in view of any of Wing et al., (hereafter Wing), US Patent No. 3,953,283, Reinhardt et al., (hereafter Reinhart), US Patent No. 5,102,502, Fushimi et al., (hereafter Fushimi), US Patent Application Publication No. 2017/0043565 A1 or Matsumura et al., (hereafter Matsumura), US Patent No. 5,927,287 and Mitchell et al., (hereafter Mitchell), US Patent No. 6,010,595. Ide et al., (hereafter Ide) cited above, just to mention a few.
	With regard to claims 18-20, Clark teaches a process of making paper, by the wet-laying technique (¶-0094]), the paper that can be used to make all type of papers product (¶ [0163]-[0173]), using a composition including a mixture/blend of cellulose fibers and a multicomponent fiber having a denier of less than 3, (abstract), and containing a water dispersible part and a water non-dispersible part, the water non-dispersible including cellulose ester, ¶-[0146]. In the making of the paper the water dispersible part dissolves leaving the water non-dispersible fibers in the slurry; see ¶-[0072]. Note that the fibers are staple fibers, since they are short cut fibers which meets the definition of staple or at the very least cutting to the length of staple fibers would have been obvious to one of ordinary skill in the art. Moreover Clark teaches that the fibers can be cut staple; see ¶-[0162]. The amount of the fibers could be less than 30%; see ¶-[0038]-[0039] and claims 3-4. Clark teaches cut of less than 25 mm (abstract), and explicitly teaches ranges not more than 25, 12, 10, 6.5, 4.5, 2 mm and DPF of the staple fibers of 0.5; see ¶-[0110], which with a cut length of less than 2.5, e.g., 2 mm (explicitly recited), meets the limitation of the claim. While Clark does not disclose the consistency of the composition fed to a refiner of claim 20, Clark teaches that for the making of the hand sheet the composition is diluted with water to a consistency of less than 0.2 wt. %, which indicates that the thick stock was higher than that and therefore, using a starting composition, i.e., thick-stock within the claimed range would have been obvious to one of ordinary skill in the art, absent a showing of unexpected results.
	Clark is silent with regard to the beating/refining of the blend cellulose fibers and the cellulose ester staple fibers as claimed; however, the secondary references teach that it is well-known to beat/refine wood pulp, i.e., cellulose fibers and synthetic fibers; see column 4, lines 10-21 of Wing; example 1 of Reinhardt; ¶-[0064] and [0083] of Fushimi and column 7, lines 56-67 of Matsumura and column 5, lines 6-11 of Mitchell, ¶-[0079] of Ide. Therefore, beating/refining the blend of cellulose fibers and the synthetic fiber claimed, i.e., the cellulose ester staple fibers, would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if the blend is beaten/refined as a blend/mixture.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6 and 8-21 have been considered but are moot in view of new grounds of rejection. 
Applicants’ arguments with regard to Ellery are convincing and withdrawn.
Applicants’ arguments with regard to Ide are not convincing, because Ide discloses that the feed S1, which is the pulp to make the paper can be refined, which certainly teaches to one of ordinary skill in the art that the blend of fibers can be refined. Moreover, the evidentiary/secondary references shown above teach that the co-refining of cellulose and synthetic fibers are well-known and thus co-refining the blend of cellulose and CE staple fibers would be at least obvious tone of ordinary skill in the art, absent a showing of unexpected results.
	Applicants argue unexpected results in some of properties claimed, e.g., in claim 14, but said properties were obtained for very specific set of conditions which was not claimed in said claims and therefore, said alleged unexpected results are defective. Applicants must also explain why the showing is commensurate in scope with the claimed subject matter. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). Applicants have not directed us to evidence that establishes why the relatively few examples presented in the specification would have been representative of the scope of the claimed invention. Applicants have not explained why the results achieved in the specification would have been unexpected by one of ordinary skill in the art, see In re Freeman, 474 F.2d 1318, 1324, 177 USPQ 139, 143 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080, 173 USPQ 14, 16 (CCPA 1972).
	The specification teaches unexpected results for the following conditions, as shown in tables 19-20 for air permeability and Gurley Porosity, for CE Staple fibers: DPF of 1.8 and 3. Crimped, added at amounts of 4 and 16 weight % for round and trilobal cross section. However, the claims the scope of the claims are broader than the unexpected results, since recite DPF and amounts outside the range. The claims would be allowed if are limited to such range or it can be shown that the same results could be expected for the broader ranges claimed, e.g., amount of in the range of 17-19 or less than 4%, DPF of less than 1.8. Note that it is assumed that the unexpected results falls within the range of the table, which is not necessarily true, but the examiner is willing to accept it as true.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of making products comprising a blend of cellulose and cellulose ester staple fibers.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
    

    
        1 The examiner takes official notice of this fact and would provide proof when necessary.